Citation Nr: 1106386	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  09-02 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a depressive disorder.

2.  Entitlement to service connection for onychomycosis of the 
toenails of both feet.

3.  Entitlement to service connection for subcutaneous nodules 
over the dorsum of the right foot.

4.  Entitlement to service connection for left foot lesions.

5.  Entitlement to service connection for a muscle strain of both 
feet, to include as secondary to the service-connected bilateral 
hip bursitis or the service-connected right inferior pubic ramus 
stress fracture with a healing callus and ongoing intermittent 
pelvic pain.

6.  Entitlement to service connection for tinnitus.





REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2007 to April 2008.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from August 2008 and December 2008 rating decisions of 
the Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The issues of entitlement to service connection for subcutaneous 
nodules over the dorsum of the right foot, left foot lesions, a 
muscle strain of both feet, and tinnitus are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran's major depressive disorder is shown to be 
causally and etiologically related to her active duty.

2.  The onychomycosis of the toenails of both of the Veteran's 
feet is causally and etiologically related to her active duty.  

CONCLUSIONS OF LAW

1.  A major depressive disorder was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1153, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2010).

2.  Onychomycosis of the toenails of both was incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1153, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if available.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an injury 
or disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A 
disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated subsequent to 
service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  
For the showing of chronic disease in service, there is a 
required combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 C.F.R. 
§ 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence to 
the effect that the claim is plausible; lay assertions of medical 
evidence do not constitute competent medical evidence.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  When there is an approximate balance 
of positive and negative evidence regarding any issue material to 
the determination, the benefit of the doubt is resolved in favor 
of the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

Depressive Disorder

In this case, the Veteran contends that her current depressive 
disorder is related to service.  Alternatively, she maintains 
that this disability is secondary to her service-connected 
disabilities.  [As will be discussed in further detail below, the 
Board finds that the evidence of record supports the grant of 
service connection for a depressive disorder on a direct basis.  
Accordingly, the reasons and bases as set forth below will center 
on direct service connection]

A review of the service treatment records shows no evidence of 
complaints of or treatment for depression during active service.

In November 2008, the Veteran was afforded a VA psychiatric 
examination.  The examiner diagnosed a personality disorder, not 
otherwise specified, with dependant and self-defeating traits.  
He opined, in essence, that the Veteran's depression was not 
related to her service-connected disabilities, but was more 
likely related to long-standing characterological patterns of 
behavior of her personality disorder.  He indicated that concerns 
about the Veteran's family life added a great level of 
psychosocial stressors for her. 

In October 2009, a VA medical opinion was offered by a VA 
examiner, Dr. G. L., who opined, in essence, that the Veteran's 
major depressive disorder was related directly to service.  The 
examiner indicated that she had treated the Veteran for a 
recurrent severe major depressive disorder since she had begun 
working at the VA in November 2007.  The examiner noted no 
evidence of a pre-existing psychiatric disorder prior to service 
and expressed disagreement with the prior diagnosis of a 
personality disorder, on the basis that the Veteran had no 
history of self destructive behavior- such as self-injury, 
suicide attempts, or other compulsive behaviors, which are 
commonly associated with a personality disorder.  In essence 
relating the Veteran's depression to her active service, the 
October 2009 examiner stated that the Veteran was susceptible to 
develop her first episode of major depression while in the 
military and that the military is always a precipitating stressor 
for affective and psychotic Axis I disorders.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, 
the Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).

Based on a complete review of the record, the Board finds the 
evidence to be in relative equipoise.  See Gilbert, supra.  In 
order to prevail in a claim for service connection, the Veteran 
must show a current disability that is related to service.  See 
Rabideau, supra.  In this case, the Veteran has a current 
diagnosis of a major depressive disorder.  Although a November 
2008 VA examiner found no relationship between the Veteran's 
service-connected disabilities and a depressive disorder, a 
subsequent October 2009 VA opinion found a direct relationship 
between the Veteran's depressive disorder and active service.  
Additionally, the 2009 examiner reported that she had treated the 
Veteran for a depressive disorder since 2007, during her period 
of active service, without evidence of a pre-existing condition.  

In reaching this conclusion, the Board notes that the 
aforementioned 2007 VA treatment records have not been associated 
with the claims file.  However, the Board deems the October 2009 
VA physician competent to account for such records, as she was 
the treating physician at that time.  Thus, the evidence of 
record shows treatment for a depressive disorder since service 
with a probative medical nexus opinion relating the disorder 
directly to service.  Therefore, the Board finds that the 
evidence is in relative equipoise and that service connection for 
a major depressive disorder is warranted.  

Toenail Disorder

In this case, the Veteran contends the onychomycosis of the 
toenails of both of her feet is related to service.  

In this regard, the Board notes that a review of the service 
treatment records shows no evidence of complaints of, or 
treatment for, toenails.  

Post-service treatment records include a June 2008 VA treatment 
record which diagnoses onychomycocis of the toenails of both 
feet, with slight deformities.  The examiner opined that this 
toenail deformity was likely due to wearing ill-fitting boots, 
presumably during service.

A November 2008 VA examiner noted that the Veteran's toenails had 
begun to become irregular in November 2007, when she reported 
noticing a slight change of color.  The Veteran denied any other 
symptoms or injuries to them. The examiner provided no medical 
nexus opinion regarding the Veteran's toenail disability.

With regard the June 2008 VA medical opinion, the examiner 
related the Veteran's current disorder to wearing ill-fitting 
boots.  Although the examiner did not specify that the boots were 
worn in service, the Board interprets the examiner's wording in 
the Veteran's favor, on the basis of the Veteran's competent 
reports of in-service discoloration in the toenails and on the 
basis of the fact that the June 2008 examination took place 
shortly after the Veteran's separation from service (e.g., within 
one year of service discharge).  The Board finds the positive 
opinion probative as it is based on a review of the Veteran's 
service history and medical history, as well as her contentions.  
Nieves-Rodriguez v. Peake, No. 06-312 (U.S. vet. App. Dec. 1, 
2008) (holding that claims file review, as it pertains to 
obtaining an overview of a claimant's medical history, is not a 
requirement for private medical opinions and that a private 
medical opinion may not be discounted solely because the opining 
clinician did not review the claims file); Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993) (holding that the probative value of 
medical opinion evidence is based on the personal examination of 
the patient, the knowledge and skill in analyzing the data, and 
the medical conclusion reached).  Furthermore, the opinion is 
supported by the evidence of record and no contradictory medical 
opinion has been offered.  

Therefore, the Board finds that each of the elements for service 
connection has been met.  Competent evidence of record shows a 
current toenail disability.  The Veteran has competently and 
credibly reported observable, in-service symptoms of a toenail 
disability.  A probative, positive nexus opinion has been 
offered.  Thus, service connection for onychomycosis of the 
toenails of both feet is warranted.


ORDER

Service connection for depressive disorder is granted.

Service connection for onychomycosis of the toenails of both feet 
is granted.

REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary in order to adjudicate the 
remaining issues on appeal.  

In this case, the Veteran contends the nodules on her right foot, 
her left foot lesions, and tinnitus are directly related service.  
She also contends that the muscle strains of both of her feet are 
related to service, to include as secondary to a service-
connected hip disability.  

At the outset, the Board notes that the Veteran has not limited 
her appeal of the issue of entitlement to service connection for 
muscle strains of both feet to a secondary basis only.  In this 
regard, the Veteran contends that her bilateral foot muscle 
strains are secondary to a service-connected hip disability.  
Alternatively, she has also indicated that these pertinent 
symptoms began during active service.  The Board notes that the 
Veteran is competent to attest to conditions of his service which 
are readily observable to a lay person.  See 38 U.S.C.A. 
§ 1154(a); Washington v. Nicholson, 19 Vet. App. 362 (2005).  
Thus, the Board will construe the Veteran's claim in the most 
favorable light, to include theories of entitlement to service 
connection on both a direct and secondary basis.

Service treatment records show no evidence of complaints of, or 
treatment for, the feet or tinnitus.

Post-service records show the Veteran was afforded a VA 
examination in June 2008.  The examiner noted the Veteran's 
complaints of pain in the bilateral feet and opined that the 
bilateral foot pain was at least as likely as not aggravated by 
her service-connected hip disability.  In an addendum opinion, 
the VA examiner opined that the bilateral feet complaints were 
not likely related to the Veteran's hip disability, that there 
was no underlying condition present in the feet which were made 
permanently worse by the Veteran's hip disability, and that there 
was no aggravation.

A June 2008 VA progress report showed diagnoses of muscle strain 
of both feet and right foot nodules.  The examiner noted that the 
etiology of the right foot nodules was unknown.

In a November 2008 VA examination, the Veteran's reported that 
her feet had been bothering her since late last year, during 
active service.  On examination, the examiner opined that the 
Veteran's bilateral feet disabilities were not aggravated by a 
service-connected hip disability, noting no evidence of an 
underlying condition made permanently worse by the Veteran's hip 
disability.

The Board notes that, despite the Veteran's competent and 
credible reports of experiencing bilateral foot symptoms, to 
include pain, during service, no VA medical opinion has been 
rendered regarding direct service connection.  Additionally, the 
examination reports fail to appropriately discuss and provide an 
opinion with regard to each, separate, bilateral foot disability.  
Thus, the Board finds that these VA examination opinions of 
record are inadequate.

When VA undertakes to provide a VA examination or obtain a VA 
opinion it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   As 
noted above, the Board finds the VA examination opinions of 
record inadequate with regard to the Veteran's remaining foot 
disabilities because they fail to address each disability 
individually and fail to provide a medical opinion with regard to 
direct service connection.

VA's duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  An examination or opinion is necessary if 
the evidence of record:  (1) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (2) establishes that the claimant 
suffered an event, injury or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (4) 
does not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4); McLendon, 
20 Vet. App. at 79.

The medical and lay evidence tends to show that the Veteran has 
current symptomagology, to include pain, and diagnoses associated 
with both of her feet.  She contends that these disorders began 
in service.  As no medical opinion has yet been offered with 
regard to a theory of entitlement to service connection on a 
direct basis, the Board finds that a remand is necessary to 
accord the Veteran the opportunity to undergo a pertinent VA 
examination to address the nature and etiology of her current 
bilateral foot disabilities. 

With regard to the Veteran's claim for tinnitus, the Board finds 
that a clarification opinion must be obtained.  In this regard, a 
July 2008 VA examiner indicated that the Veteran reported that 
the ringing in her ears began in October 2007, during service, 
and related the tinnitus to gun noise exposure during service.  
The examiner noted that he had reviewed her medical records and 
found no entries that would indicate any other causes of her 
tinnitus.  However, the examiner then concluded that it was less 
likely that the Veteran's tinnitus was due to service and that he 
could not determine any aggravation issues.

The Board finds this examination opinion unclear and the 
examiner's statements conflicting.  In this regard, he noted the 
Veteran's complaints of in-service ringing in the ears and 
initially associated this disorder to the Veteran's active duty-
finding no other causes of tinnitus.  However, the examiner then 
determined that the Veteran's tinnitus was unrelated to service, 
which seems to contradict his prior observation.  Thus, a 
supplemental, clarifying opinion is necessary in order to 
properly adjudicate the issue of service connection for tinnitus.

As this case is being remanded, updated, relevant treatment 
records should be obtained if available.

Accordingly, the case is REMANDED for the following action:

1.  After procuring the appropriate release 
of information forms where necessary, obtain 
copies of records of any relevant foot or 
tinnitus treatment that the Veteran has 
received since 2009.  Associate all such 
available documents with the Veteran's claims 
folder.

2.  Schedule the Veteran for an appropriate 
VA examination to determine the nature, 
extent, and etiology of her bilateral foot 
disabilities-to include the subcutaneous 
nodules over dorsum of her right foot; her 
left foot lesions; and the muscle strain of 
both of her feet.  The claims folder must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  

Any testing deemed necessary, including X-
rays, should be performed.  All pertinent 
symptomatology should be annotated in the 
examination report(s).  The examiner should 
then address the following:

(A) The examiner should opine as to whether 
it is at least as likely as not, i.e., a 
50 percent probability or greater, that any 
diagnosed subcutaneous nodules over dorsum of 
the Veteran's right foot; left foot lesions; 
and muscle strain of both feet had it(their) 
clinical onset in active service or is(are) 
otherwise related to active service.  In 
answering this question, the examiner should 
discuss the Veteran's contentions with regard 
to symptomatology during service.

(B) The examiner should also opine as to 
whether any diagnosed muscle strain of both 
feet was caused or aggravated (permanently 
worsened beyond normal progression) by the 
service-connected service-connected bilateral 
hip bursitis or the service-connected right 
inferior pubic ramus stress fracture with a 
healing callus and ongoing intermittent pelvic 
pain.  [The term "aggravation" for legal 
purposes is defined as a worsening of the 
underlying disability beyond its natural 
progression versus a temporary flare-up of 
symptoms.]  If the examiner finds that the 
Veteran has a muscle strain foot disability 
that is aggravated by any of these service-
connected hip disabilities, the examiner 
should quantify the degree of aggravation.  

A complete rationale for all opinions 
expressed must be provided.  

3.  This case should also be returned to the 
July 2008 VA examiner for a supplemental 
opinion to clarify whether the Veteran's 
tinnitus is directly related to her  military 
service.  If that examiner is not available, 
the claims folder should be forwarded to 
another suitably qualified examiner.  If the 
examiner indicates that a new VA examination 
is necessary to respond to the Board's 
inquiry, such an examination should be 
afforded the Veteran.

Following review of the claims folder and an 
examination of the Veteran, the examiner is 
requested to provide an opinion as to whether 
it is at least as likely as not (50 percent 
or greater probability) that the Veteran's 
tinnitus is directly related to her period of 
military service.  In answering this 
question, the examiner should discuss the 
Veteran's reports of exposure to hazardous 
noise and experiencing tinnitus in service.

A complete rationale for all opinions 
expressed must be provided.  

4.  After completion of the above and any 
additional development of the evidence deemed 
necessary, readjudicate the issues remaining 
on appeal.  If any of these claims remain 
denied, the Veteran and her representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to the 
Board for further appellate review.

No action is required of the Veteran until she is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of her claims.  
38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit 
additional evidence and argument on the matters that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


